Citation Nr: 1758808	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-12 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for thoracolumbar spine strain.

2. Entitlement to an initial compensable rating for right non-linear scar, status post- laparoscopic inguinal herniorrhaphy.  

3. Entitlement to an initial compensable rating for right linear scar, status post- laparoscopic inguinal herniorrhaphy.  

4. Entitlement to an initial compensable rating for a
5.  right ankle strain.

6. Entitlement to service connection for a vision condition.

7. Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed as posttraumatic stress disorder (PTSD), depression, and/or somatic disorder, not otherwise specified.

8. Entitlement to service connection for attention deficit hyperactivity disorder (ADHD).

9. Entitlement to service connection for Asperger's syndrome.

10. Entitlement to service connection for a right knee disability.

11. Entitlement to service connection for a left knee disability.

12. Entitlement to service connection for right shoulder condition.

13. Entitlement to service connection for a left shoulder condition.

14. Entitlement to service connection for right carpal tunnel syndrome.

15. Entitlement to service connection for left carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2006 to November 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, June 2014, and February 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing held via live videoconference.  A transcript of that hearing is of record.

The Board observes that on November 3, 2017, the Veteran submitted a VA Form 9 (Appeal to the Board of Veterans' Appeals), formalizing his appeal of the denial of service connection for a left ankle disability, and bilateral big toe disability.  Although a VA Form 9 technically confers upon the Board jurisdiction over an appeal, the Veteran explicitly requested a hearing regarding those issues, which has yet to be scheduled.  Further, because the RO has yet to certify those issues to the Board, the Board will decline to take jurisdiction over them pending the finalization of any further development by the RO.

In his initial 2012 claim for VA benefits, the Veteran sought service connection for a disability described as a "hernia."  Although the Veteran was subsequently granted service connection for post-surgical scars associated with his hernia, VA has yet to adjudicate the issue of entitlement to service connection for any other residuals of his hernia surgery.  In his May 2017 hearing, the Veteran explicitly testified to residual symptoms other than scars.  As such, the Board finds that the issue of entitlement to service connection for residuals of hernia surgery has been raised by the record in a December 2012 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to an increased rating for thoracolumbar spine strain; and left carpal tunnel syndrome; and service connection for an acquired psychiatric disability; service connection of Asperger's syndrome; and service connection for ADHD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In his May 2017 hearing, the Veteran requested the withdrawal of his claim for an increased rating for a right ankle strain.

2. In his May 2017 hearing, the Veteran requested the withdrawal of his claim of service connection for a vision condition.

3. The Veteran has a single linear scar, .2 cm in length, which is not painful or unstable.

4. The Veteran has two superficial non-linear scars, approximately .5 by .2 cm, and .25 by .25 cm in size, which are not painful, deep, or unstable.  

5. Affording the Veteran the benefit of the doubt, his right knee strain had onset during active service, with continued symptoms since service.  

6. Affording the Veteran the benefit of the doubt, his left knee strain had onset during active service, with continued symptoms since service.  

7. Affording the Veteran the benefit of the doubt, his right shoulder strain had onset during active service, with continued symptoms since service.  

8. Affording the Veteran the benefit of the doubt, his left shoulder strain had onset during active service, with continued symptoms since service.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for an increased rating for right ankle strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the appeal for service connection of a vision condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

3. The criteria for a compensable rating for right linear scar, status post- laparoscopic inguinal herniorrhaphy, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 (2017).

4. The criteria for compensable rating for right non-linear scars, status post- laparoscopic inguinal herniorrhaphy, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.118, DCs 7801, 7802, 7804, 7805.

5. The criteria for service connection of a right knee strain have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  

6. The criteria for service connection of a left knee strain have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

7. The criteria for service connection for a right shoulders strain have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

8. The criteria for service connection of a left shoulder strain have been met.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on May 11, 2017, the Veteran testified in his hearing before the undersigned that he no longer wished to pursue his claim for an increased rating for a right ankle strain and service connection of a vision disability; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review those appeal and they are dismissed.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in January 2013.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Ratings

The Veteran is presently service connected for a linear and a non-linear scar, status post- laparoscopic inguinal herniorrhaphy.  He has been granted noncompensable ratings for each.  He has filed an appeal for higher ratings for both scars.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issues on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).
 
When evaluating scars, the type and nature of the scar must be considered by the rating board.  Particularly, burn scars or scars due to other causes, not of the head face or neck, that are superficial and nonlinear are assigned a 10 percent rating only when they cover an area of 144 square inches or greater.  38 C.F.R. § 4.118, Diagnostic Code (DC) 7802 (2017).  

Burn scars or scars due to other causes, not of the head face or neck, that are deep and nonlinear are assigned a 10 percent rating when they cover an area of at least 6 square inches, but less than 12 square inches.  Such scars covering at least 12 square inches, but less than 72 square inches are assigned a 20 percent rating.  Deep and nonlinear scars covering between 72 square inches and 144 square inches are assigned a 30 percent rating.  Such scars covering greater than 144 square inches are assigned a 40 percent rating.  Id., DC 7801.  

One to two scars which are unstable or painful are assigned a 10 percent rating, regardless of size.  Three to four unstable or painful scars are assigned a 20 percent rating.  Five or more unstable or painful scars are granted a 30 percent rating.  Id., DC 7804.  

Other scars, including linear scars, and other effects of scars, should also be evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804.  Id., DC 7805.  (The Board observes that DC 7800 applies to scars of the head, face or neck only, and therefore is not applicable in this matter).

The Board finds that increased ratings should not be assigned for either scar.  

The Veteran was afforded an examination in connection with his claim in March 2013.  At that time he was diagnosed with three laparoscopic right inguinal hernia scars.  One scar was described as linear and a second as non-linear.  Neither was painful.  Neither was unstable with frequent loss of covering of the skin over the scar.  Neither scar was due to a burn.  The linear scar was 2.0 cm in length.  The first non-linear scar was described as superficial, approximately .5cm by .2 cm in size; the second was also described as superficial, approximately .25 by .25 cm in size.  No other scars were identified, and the scars that were identified were not found to result in any functional impact on the Veteran's activities of daily living.

In light of the above, the Board finds that neither the linear, or nonlinear scars warrant a compensable rating under the diagnostic criteria.  Particularly, the Board also observes that, in his hearing, the Veteran admitted that his scars did not meet the criteria for a higher rating under the code, but indicated that he was seeking ratings based on other post-surgical symptomatology.  Here, the Board notes that it has referred the issue of service-connection for post-surgical residuals above, and that issue will be addressed by the RO separately.  However, that does not affect the increased rating claim for the scars.  Essentially, there is no evidence of deep scars, painful scars, unstable scars, or scars of a size which would give rise to a compensable rating.  As such, the increased rating claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Service Connection

The Veteran seeks service connection for right and left knee strain, and right and left shoulder strain.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should be granted for all four claims.  The Veteran was afforded a VA examination in March 2013, four months after separation from active service.  At that time he was diagnosed with bilateral knee strain and bilateral shoulder strain.  

The Board observes that the Veteran's service treatment records do not explicitly document treatment for either a shoulder or a knee injury or disability.  Nonetheless, the Veteran has testified in his hearing that he fell on his knees while stationed in Afghanistan, which resulted in knee pain thereafter, and continuing to the present.  He testified that he did not seek regular medical care.  He asserts that he also injured his knee during physical training in Qatar.  He has testified as to ongoing knee pain since that time.  

Likewise, the Veteran has testified that he first experienced shoulder pain during active service while lifting weights for physical training.  He denied getting medical help at that time, because he attributed it to a strain from lifting too many weights, so he adjusted by slowing down his weight lifting.  He asserts he has experienced pain since that time.

In the March 2013 VA examination, the examiner did not include an explicit medical opinion regarding the etiology of either the knee or shoulder strain diagnoses.  However, the examiner stated that the Veteran's shoulder strain had onset of symptoms in 2011, due to lifting weights.  Likewise, he attributed left knee symptoms to physical training in approximately February 2008, and right knee symptoms to physical training in January 2006, with ongoing symptoms since that time.  

Here, the Board notes that a lay person, such as the Veteran, is competent to report observable symptomatology of an injury or illness, especially pain.  Barr v. Nicholson, 21 Vet. App. 3-3, 307-08 (2007).  Knee pain, in particular, does not require medical evidence to demonstrate chronic symptomatology in service and continuity of symptoms since that time.  Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Given the Veteran's testimony and consistency in his statements, as well as the nature of his service, the Board finds no reason to find his testimony incredible.  See Caluza v. Brown, 7 Vet. App. 298 (1995).

In this case, given the short period of time between separation and diagnosis of the knee and shoulder strains, as well as the VA examiner's determination that symptoms had onset during active service, as well as the Veteran's testimony that he has experienced such symptoms since service, and affording the Veteran the complete benefit of the doubt, the Board finds that service connection should be granted. 


ORDER

The appeal for an increased rating for a right ankle strain is dismissed.

The appeal for service connection of a vision condition is dismissed. 

A compensable rating for a linear scar is denied.

A compensable rating for non-linear scars is denied.

Service connection for right knee strain is granted.

Service connection for left knee strain is granted.

Service connection for right shoulder strain is granted.

Service connection for left shoulder strain is granted.


REMAND

Concerning the increased rating claim for thoracolumbar spine strain, when the evidence of record does not reflect the current state of the claimant's disability a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).  When a claimant asserts that the severity of a disability has increased since the most recent VA examination, an additional examination is appropriate.  Snuffer v. Gober, 10 Vet. app. 400 (1997).  In his May 2017 hearing, the Veteran explicitly testified that his disability had worsened since his most recent VA examination and requested a new examination be conducted.  

With regard to the claims for service connection of right and left carpal tunnel syndrome, the Board finds that a new examination must be conducted.  Once VA undertakes to provide an examination, in a service-connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the Veteran was evaluated in March 2013.  Although bilateral carpal tunnel syndrome was diagnosed, the examiner then stated that there is no diagnosis because there is no pathology to render a diagnosis.  Private treatment records submitted by the Veteran in May 2017, which appears to find mild carpal tunnel in the right hand, but normal sensory nerve testing in the left.  Given this inconsistency in diagnosis, the Board must remand these claims for a new VA examination.

Finally, regarding the claim for an acquired psychiatric disability, ADHD, and Asperger's syndrome, the Board must remand those issues for a new, comprehensive psychiatric examination.  The Veteran was afforded a VA examination in connection with his claim of service connection of PTSD in February 2016.  That examination found some symptoms attributable to PTSD, but found that the Veteran did not have a present diagnosis of that disability.  The examiner also concluded that the Veteran does not have any other psychiatric diagnoses.  

The Board finds the February 2016 examination report to be inadequate for several reasons.  First, the examiner's conclusion that the Veteran does not have a present psychiatric disability is problematic given the psychiatric symptoms acknowledged by that examiner.  Further, there is no indication that the examiner addressed the Veteran's prior diagnoses, to include ADHD and Asperger's disorder during service (indeed, the Veteran was separated from service by virtue of a mental health defect), and private treatment records indicate at least some symptoms attributable to PTSD, as well as a possible diagnosis of depression.  

Further, the RO has determined that ADHD and Asperger's syndrome are not diseases for which service-connection may be granted, because they are congenital in nature, and therefore, not eligible for VA benefits.  The Board has reviewed the available regulations, and finds that further clarification is necessary in this matter.   Particularly, it would be of assistance to the Board if a mental health provider addressed the issue of whether either of these diagnoses are congenital in nature, and if so, whether they underwent permanent worsening during service, particularly since those in-service diagnoses were the cause of his ultimate separation from active service.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.  The RO should request that the Veteran authorize VA to obtain any outstanding private treatment records in connection with the claims remaining on appeal.  

2. Schedule the Veteran for a new VA examination in connection with his increased rating claim for thoracolumbar spine strain.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete discussion of the Veteran's spine disability, to include forward flexion of the spine, any evidence of muscle spasm or tenderness, any abnormal gait or spinal contour, and any ankylosis, if present.  To the extent possible, testing must be completed in active and passive motion.  Discussion of any further loss of use by virtue of factors such as pain, weakness, fatigability, and/or incoordination should be included.

3. Schedule the Veteran for a new VA examination in connection with his service connection claim for carpal tunnel syndrome.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a complete examination of the Veteran, to include any neurological testing deemed necessary, and state whether the Veteran has a present diagnosis of right or left carpal tunnel syndrome, or any other diagnosis which would account for his reported symptoms.  Thereafter, for each diagnosed hand/wrist disability, the examiner should state whether it is at least as likely as not that the Veteran's disability had onset during active service, or is otherwise related to any incident of active service.  

A discussion of the methods used to provide the conclusion would be of assistance to the Board, and should include citation to known medical principles, medical treatise evidence, and/or evidence in the record.  The examiner is reminded that the Veteran is competent to provide a history of symptomatology.

4. Schedule the Veteran for a comprehensive psychiatric examination in connection with his various psychiatric service-connection claims.  The complete record should be made available to the examiner selected to conduct the examination.  

The examiner should conduct a complete psychiatric evaluation of the Veteran (not just limited to PTSD, but also considering any and all other diagnoses).  Thereafter, the examiner should provide the following opinions:

Does the Veteran have a diagnosis of Asperger's syndrome or ADHD?  If so, is Asperger's syndrome or ADHD a congenital or an acquired disorder?  Particularly, the examiner must provide an opinion as to whether those disorders are a condition capable of improvement or deterioration (if not capable of improvement or deterioration, then by operation of current law, the condition is deemed a congenital defect).  

If the Veteran's has congenital Asperger's syndrome or ADHD, did the Veteran have a superimposed disease or injury in service?  In the alternative, is it at least as likely as not that the Veteran's congenital Asperger's syndrome or ADHD worsened beyond its natural progression by his active service?

The examiner should also address any possible other psychiatric disabilities, to include PTSD and/or depression.  Thereafter, for each diagnosed acquired psychiatric disability (to include Asperger's syndrome or ADHD, if found to be non-congenital, and therefore acquired), the examiner should state whether it is at least as likely as not that the disability had onset during active service, or is otherwise related to any incident of active service, to include the Veteran's acknowledged overseas service in a war zone.

A discussion of the methods used to provide the conclusion would be of assistance to the Board, and should include citation to known medical principles, medical treatise evidence, and/or evidence in the record.  The examiner is reminded that the Veteran is competent to provide a history of symptomatology.  The Board also requests that the examiner consider and discuss the private opinion submitted by the Veteran.

5. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


